DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding rejections under 112(b), applicant’s amendments have overcome the previous rejections.
Regarding claim rejections under 102(a)(1), Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Applicant argues on page 7 of the remarks that Mandava does not disclose all of the claim features of amended Claim 1.
Examiner respectfully disagrees. MPEP § 2173.01 requires that “during examination, a
Claim must be given its broadest reasonable interpretation consistent with the specification as it would
be interpreted by one of ordinary skill in the art.”
The applicant argues that Mandava does not disclose comparing calculated scores for data sources “including a first data source and a second data source being different than the first data source” to a threshold score or receiving a selection of one or more of the plurality of data sources having a calculated score that meets or exceeds the threshold score. However, in lite of the applicant’s remark, Mandava discloses a controller configured to receive data from the sensor systems (Fig. 2) to continuously, periodically or otherwise determine a severity index (score) (Col. 6, lines 17-28). It also discloses each sensor ((source), Fig. 2) comprising of a data channel and the generation of a severity index for each independent channel (Col. 10, lines 26-41). The generated severity index is then compared to a threshold in which a determination is then made based on whether or not the threshold was exceeded (Fig, 3; Col. 2, 26-46).

Regarding Claim 16, the Applicant amended the claim to disclose the following limitation, "receiving data for a parameter from a plurality of data sources during a drilling operation, wherein the plurality of data sources comprises a first sensor and a second sensor having different sensor types; applying data quality rules to the received data for the parameter; calculating a score for each data source based on adherence of the received data to the data quality rules; displaying the calculated scores and the received data for each data source in graphic form; receiving a selection of one of the plurality of data sources; and using the data from the selected data source” and thus concludes that Mandava does not anticipate the recited claim. The examiner respectfully disagrees. 
Mandava teaches a plurality of sensors within the system that measures volume (parameter) during a drilling operation (Col. 8, lines 58-67; Col. 9, lines 1-19), wherein the plurality of data sources comprises of different sensor types (Fig. 2), applying data quality rules to the received data for the parameter (Col. 7, lines 21-44); calculating a score for each data source based on adherence of the received data to the data quality rules (Col. 12, lines 7-24), (Col. 10, lines 37-41); displaying the calculated scores and the received data for each data source in graphic form (Col. 7, lines 45-59); receiving a selection of one of the plurality of data sources ((Fig. 3), (304-316) (Col 12, lines 7-24); and 


Regarding Claim 11, the Applicant amended the claim to disclose the following limitation, “comparing each of the calculated scores for the plurality of data sources to the other calculated scores for the plurality of data sources to determine which data source has a higher data quality; providing the calculated scores and a visual comparison of the received data for the plurality of data sources, the visual comparison comprising a comparison of a first data source for a drilling parameter during a time period and a second data source different from the first data source for the drilling parameter during the time period; receiving, from the user, a selection of one of the plurality of data sources; and using the data from the selected data source" , and thus concludes that Mandava does not anticipate the recited claim. 
Mandava discloses A method of monitoring data quality (Col. 7, lines 45-59), which comprises receiving data from a plurality of data sources during a drilling operation; receiving, from a user, data quality rules; applying the data quality rules to the received data (Col. 7, lines 21-44); calculating a score for each data source in real-time based on adherence of the received data to the data quality rules (Col. 8, lines 15-27); comparing each of the calculated scores for the plurality of data sources to the 0038496.00445US01 14832-7118-8950 v.1 Page 3 of 9Application No. 16/161,937Docket No. 38496.445US01other calculated scores for the plurality of data sources to determine which data source has a higher data quality (Col. 12, lines 7-24; Examiner’s note: In view of the fact that this is a method of monitoring data quality, Mandava’s method suggests comparison of calculated score with the weighting of data and its correlation to an increase/decrease in severity index (score) (Col. 12, lines 7-24). This also is evident with the aggregation of severity index values during a single operation (Col. 12, lines 7-24) and the system’s ability to display severity index values via a user interface (UI) (Col. 7, lines 45-59)); providing the 
Although Mandava discloses graphical representation of data and volume estimates, Mandava fails to specifically disclose the visual comparison comprising a comparison of a first data source for a drilling parameter during a time period and a second data source different from the first data source for the drilling parameter during the time period; receiving, from the user, a selection of one of the plurality of data sources; and using the data from the selected data source. Therefore Claim 11 is allowable and all of its dependent claims are allowable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10 and 16, 17, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandava et al. (US Patent 10851645B2), herein referred to as Mandava.
Regarding Claim 1, Mandava teaches: A system, comprising: a plurality of data sources configured to collect data during a drilling operation ((Fig. 2 & 3), Claim 17), the plurality of data sources including a first data source and a second data source being different than the first data source (Fig. 2 & 3); and a controller configured to: receive data for a drilling parameter during a time period from the 

Regarding Claim 2, The system of claim 1, wherein the plurality of data sources comprises a plurality of sensors in communication with the controller (Fig. 2).

Regarding Claim 3, The system of claim 1, wherein the controller is further configured to receive the data quality rules from a user ((col. 10, lines 26-41); (col. 7, lines 21-24)).

Regarding Claim 4, The system of claim 1, wherein the data quality rules are derived from at least one of: technical thresholds of the system or operational thresholds of the drilling operation ((col. 12, lines 62-67).

Regarding Claim 5, The system of claim 4, wherein the operational thresholds are based on limits determined from machine-learning algorithms ((col. 7, lines 21-24); (col. 8, lines 6-15).



Regarding Claim 7, The system of claim 6, wherein the graphic form comprises a curve fitted to the received data from each data source of the plurality of data sources (Col. 10, lines 37-41); (col. 8, lines 38-44); Fig. 4B).
Regarding Claim 9, The system of claim 6, wherein the graphic form is color-coded to indicate a data source having a higher or lower quality relative to one or more of the other data sources (Col. 8, lines 28-44).
Regarding Claim 10, The system of claim 1, wherein using the data from the selected data source comprises at least one of identifying a drilling problem (detecting and addressing kicks (Abstract)), optimizing a drilling parameter (col. 10, lines 58-62) estimating volume of fluid in wellbore), and analyzing economics of the drilling operation (Fig. 4B; (col. 10, lines 19-25) (col. 15, lines 45-54).
	Regarding Claim 16, A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations that ((Col. 7, lines 60-67), (Col. 13, lines 25-29)), when executed, comprise: receiving data for a parameter from a plurality of data sources during a drilling operation (Col. 8, lines 58-67; Col. 9, lines 1-19), wherein the plurality of data sources comprises a first sensor and a second sensor having different sensor types(Fig. 2); applying data quality rules to the received data for the parameter (Col. 7, lines 21-44); 0038496.00445US01 14832-7118-8950 v.1 Page 4 of 9Application No. 16/161,937Docket No. 38496.445US01 calculating a score for each data source based on adherence of the received data to the data quality rules (Col. 12, lines 7-24), (Col. 10, lines 37-41); displaying the calculated scores and the received data for each data source in graphic form (Col. 7, lines 45-59); receiving a selection of one of the plurality of data sources ((Fig. 3), (304-316) (Col 12, lines 7-24); and using the data from the selected data source (Fig. 3).


Regarding Claim 19, The non-transitory machine-readable medium of claim 16, wherein the curves or calculated scores for each data source ore color-coded to indicate a data source having a higher or lower quality relative to one or more of the other data sources (Col. 8, lines 28-42}.
Regarding Claim 20, The non-transitory machine-readable medium of claim 16, wherein using the data from the selected data source comprises at least one of identifying a drilling problem, optimizing a drilling parameter, and analyzing economics of the drilling operation ((Fig. 4B; (col. 10, lines 19-25); (col. 15, lines 47-49); (col. 1, lines 37-44).

Allowable Subject Matter
Claims 11-15 are allowed.
Regarding Claim 11, Mandava discloses A method of monitoring data quality (Col. 7, lines 45-59), which comprises receiving data from a plurality of data sources during a drilling operation; receiving, from a user, data quality rules; applying the data quality rules to the received data (Col. 7, lines 21-44); calculating a score for each data source in real-time based on adherence of the received data to the data quality rules (Col. 8, lines 15-27); comparing each of the calculated scores for the plurality of data sources to the 0038496.00445US01 14832-7118-8950 v.1 Page 3 of 9Application No. 16/161,937Docket No. 38496.445US01other calculated scores for the plurality of data sources to determine which data source has a higher data quality (Col. 12, lines 7-24; Examiner’s note: In view of the fact that this is a method of monitoring data quality, Mandava’s method suggests comparison of calculated score with the weighting of data and its correlation to an increase/decrease in severity index (score) (Col. 12, lines 7-24). This also is evident with the aggregation of severity index values during a single operation values via a user interface (UI) (Col. 7, lines 45-59)); providing the calculated scores and a visual comparison of the received data for the plurality of data sources ((col. 8, lines 28-44); Fig. 4B).
Although Mandava discloses graphical representation of data and volume estimates, Mandava fails to specifically disclose the visual comparison comprising a comparison of a first data source for a drilling parameter during a time period and a second data source different from the first data source for the drilling parameter during the time period; receiving, from the user, a selection of one of the plurality of data sources; and using the data from the selected data source. Therefore Claim 11 is allowable and all of its dependent claims are allowable.

Claims 12 through 15 are allowed based on their dependency of Claim 11.

Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and relied upon is considered pertinent to applicant's disclosure: Harmer (US 2017/0122092) teaches computing systems, computer-readable media, and methods may include determining at least one automated sequence to be performed during a portion of a drilling operation by a drilling system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/           Examiner, Art Unit 2863                                                                                                                                                                                         


/NATALIE HULS/           Primary Examiner, Art Unit 2863